*295OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Graves, J.:
A petition for a rehearing has been filed in this case by the appellant, in which he calls attention to parts of the opinion heretofore filed which we think require some explanation, to avoid misunderstanding as to the points criticized.
It is strongly urged that the opinion in this case in effect overrules the case of Poole v. French, 71 Kan. 391. We do not concur in this claim. It is our view that the entire scope and extent of the case referred to was to establish the validity of the sheriff’s deed mentioned therein. That case decides that the judgment against DeWitt C. Poole was a valid lien upon his right, title and interest to the land in controversy, and that the sale and conveyance thereunder were valid and effectual and conveyed to N. M. French, the purchaser, a complete title to the interest of DeWitt C. Poole therein. French bought the land at the sale. He paid the money bid therefor and received a valid conveyance for the interest owned by the judgment debtor, DeWitt C. Poole. The right, title and interest of DeWitt C. Poole, by this transaction, was conveyed to N. M. French,1 but the surplus of the money for which it was sold after satisfaction of the judgment belonged to DeWitt C. Poole or his assigns, free and clear of the lien held by French. DeWitt C. Poole might dispose of this surplus to whomsoever he chose, and he did dispose of it to Louisa Ann Christensen when he sold the land to her. While he could not convey any right, title or interest in or to the land as against the judgment lien, his conveyance would operate as an equitable assignment of the surplus money for which it was sold, and we think that the fund in question was in this way transferred to Mrs.. Christensen. Having been conveyed to her, she became the owner thereof. The court could not make a valid order *296disposing of such fund in an action to which she was not and had not been a party, and without notice, knowledge or consent on her part.
In the preparation of the opinion it was erroneously said that this fund belonged to her for the reason that she owned the land; but, being her property, she was entitled to have it protected regardless of the manner in which it was acquired.
To recapitulate: William A. Poole bought this land from the state as school land. He assigned his contract to his two sons. One of them had trouble, and they assigned the contract to Ellis, who paid off the amount due the state and received a patent for the land, which he held as security for the repayment of the amount paid by him. Louisa Ann Christensen bought the remaining equity of DeWitt C. Poole, agreeing to pay off all the liens and encumbrances on the land. In pursuance of this agreement she purchased the interest of Ellis, giving to him a note for $2500, which she secured by a mortgage upon the land, she having received a conveyance of the land from him. Mrs. C. E. French, wife of the appellant, then purchased this note from Ellis, and by motion made in the action wherein the judgment against DeWitt C. Poole had been rendered, and wherein the surplus arising from the sale of the land under the judgment was deposited, requested the court to apply such surplus upon the notes of Louisa Ann Christensen, which she, Mrs. French, had acquired from Ellis, claiming that Mrs. Christensen, having purchased the land, became the owner of the surplus arising from the sheriff’s sale and it would be right that her debt for the purchase of the land should be paid with such surplus. The court took this view of the situation and made the order as requested. Of this-motion and order Mrs. Christensen had no notice or knowledge. As before stated, we hold that the conveyance by DeWitt C. Poole to Mrs. Christensen operated as an assignment of this surplus fund to her. *297It is also claimed that the court ignored the cross-petition in error filed by M. M. Poole. The only points in this cross-petition were that the trial court erred in. holding that she was not the owner of one-half of the property as the widow of W. A. Poole, she not having-joined him in the conveyance thereof, and in further holding that if she did inherit such interest in the land it had been lost by the statute of limitation and estoppel. These two points were elaborately discussed by the-parties and were the two first propositions mentioned and decided in the opinion. The opinion does not say that these points were decided because raised by the-cross-petition. Indeed, we felt that inasmuch as they were controverted questions it would be sufficient to decide them without express reference to the manner in which they were presented.
We notice, however, that one matter in this connection was omitted, and that is the costs made by the filing-of the cross-petition in error. The cross-petitioner, having failed in her contention, should pay the costs, caused by filing her cross-petition, and we will correct this omission now. The points contended for. in the cross-petition were prominent questions in controversy. To what extent they increased the costs of the. appeal can not be accurately determined. We think, however, that an equal division of the costs will be approximately fair and just, and it is so ordered.
The petition for a rehearing is denied.